Case 5:20-cv-00081-LGW-BWC Document 10 Filed 10/29/20 Page 1 of 2
                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By MGarcia at 9:32 am, Oct 29, 2020
Case 5:20-cv-00081-LGW-BWC Document 10 Filed 10/29/20 Page 2 of 2
